UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4277


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD ELZEY, a/k/a Duff,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00288-WDQ-11)


Submitted:   August 19, 2011                 Decided:   August 29, 2011


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc G. Hall, HALL & CHO, P.C., Rockville, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Jonathan
Biran, Appellate Chief, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald       Elzey   appeals       his   conviction         and   262-month

sentence   for    one     count    of    conspiracy       to    participate        in    a

racketeering     enterprise       in    violation    of    18    U.S.C.      § 1962(d)

(2006).    His sole contention on appeal is that his 2003 Maryland

conviction for resisting arrest should not have been considered

a predicate offense for a career offender sentencing enhancement

pursuant to U.S. Sentencing Guidelines Manual § 4B1.1 (2009).

Elzey’s argument is foreclosed by our recent decision in United

States v. Jenkins, 631 F.3d 680 (4th Cir. 2011).                        A three-judge

panel of this court may not overrule the precedent set by a

prior   panel.      United      States    v.    Rivers,        595    F.3d   558,       564

(4th Cir. 2010).

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral     argument     because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                          2